Citation Nr: 0726314	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  97-20 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
prior to March 6, 1999, for lumbosacral strain with disc 
bulge at L5-S1.

2.  Entitlement to an initial staged rating in excess of 20 
percent from March 6, 1999, for lumbosacral strain with disc 
bulge at L5-S1.

3.  Entitlement to an initial rating in excess of 10 percent 
for amputation of the left ring finger.

4.  Entitlement to an initial rating in excess of 20 percent 
for residuals of an umbilical hernia

(The veteran's claim for entitlement to additional vocational 
rehabilitation training to a higher level than is usually 
required for employment in the appellant's occupational field 
under Chapter 31, Title 38, United States Code, is the 
subject of a separate Board of Veterans' Appeals decision 
issued this same date.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 until July 
1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  In April 2004 the veteran had a video conference 
hearing before the undersigned Veterans Law Judge.  This case 
was most recently before the Board in November 2004.

A rating decision dated in June 2006 denied the veteran's 
request for increased ratings for several service-connected 
disabilities not listed on the title page of this decision.  
As the veteran has not expressed disagreement with any action 
taken in the June 2006 rating decision, those issues are not 
before the Board.

A December 2006 rating decision, in pertinent part, granted 
service connection for tinnitus and assigned a 10 percent 
disability rating.  The veteran has not expressed 
disagreement with the disability rating assigned for 
tinnitus.


FINDINGS OF FACT

1.  Prior to March 6, 1999, the veteran's low back disability 
was manifested by complaints of pain, productive of 
functional impairment comparable to moderate limitation of 
motion of the lumbar spine, with normal neurologic findings.

2.  From March 6, 1999, the veteran's low back disability is 
manifested by complaints of pain, productive of no more than 
moderate limitation of motion of the lumbar spine, with no 
more than mild neurologic findings.

3.  The veteran's left ring finger was disarticulated at the 
metacarpophalangeal joint; VA X-rays have shown that the 
metacarpal itself is intact.

4.  The veteran's hernia has not been described as large, and 
the evidence does not show that the veteran's hernia is not 
well supported by a belt under ordinary conditions.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation of 
20 percent, prior to March 6, 1999, for lumbosacral strain 
with disc bulge at L5-S1 have been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Codes 
5290 (as in effect prior to September 26, 2003); 38 C.F.R. § 
4,71a, Diagnostic Code 5293 (as in effect prior to September 
23, 2002).

2.  The criteria for entitlement to an initial staged 
evaluation in excess of 20 percent, from March 6, 1999, for 
lumbosacral strain with disc bulge at L5-S1, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5293, 5295 (as in effect 
prior to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (as in effect from September 23, 2002 through 
September 25, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 
5237, 5238, 5243 (effective from September 26, 2003).

3.  The schedular criteria for a separate 10 percent initial 
evaluation, but no higher, for neurologic manifestations of 
the service-connected lumbosacral strain with disc bulge at 
L5-S1, from September 23, 2002, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (as amended effective September 23, 2002 and September 
26, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 8520, 8521, 
8524, 8525, and 8526 (2006).

4.  The criteria for an initial rating in excess of 10 
percent for amputation of the left ring finger have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5155 (2006).

5.  The criteria for a rating in excess of 20 percent for 
residuals of an umbilical hernia have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
4.7, 4.114, Diagnostic Code 7339 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The veteran's claims for service connection for low back and 
left ring finger disabilities, and an umbilical hernia, were 
substantiated by the March 1997 rating decision on appeal.  
Therefore, VA no longer has any further duty to notify the 
veteran how to substantiate those service connection claims.  
Moreover, his filing a notice of disagreement as to the 
initial disability ratings did not trigger additional section 
5103(a) notice.  Rather, VA was then required to fulfill its 
statutory duties under 38 U.S.C. §§ 5104 and 7105 and 
regulatory duties under 38 C.F.R. § 3.103.  Even so, the 
Board notes that the veteran has been provided the pertinent 
Diagnostic Code criteria for evaluating the service-connected 
disabilities at issue.

The veteran has been provided with the notice regarding 
disability ratings and effective dates of awards.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).



Duty to Assist

The veteran's service medical records are associated with the 
claims file, as are VA treatment records.  The veteran has 
undergone examinations that have addressed the matters 
presented by this appeal.  The veteran has not identified any 
pertinent, obtainable evidence that remains outstanding.  The 
Board has also perused the medical records for references to 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  
Accordingly, the Board will address the merits of each claim.

Legal Criteria

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant 
appeal is from the initial ratings assigned with the grant of 
service connection, the possibility of "staged" ratings for 
separate periods during the appeal period, based on the facts 
found, must be considered.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating. 38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.


Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating periods on appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

I.  Low Back

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone revision twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic code 5293, was effective September 23, 
2002.  The next amendment affected general diseases of the 
spine and became effective September 26, 2003.

Prior to September 23, 2002, Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings, will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.

Diagnostic Code 5292, which evaluates the severity of 
limitation of lumbar spine motion, provides a 10 percent 
evaluation for slight limitation of lumbar spine motion, a 20 
percent evaluation for moderate limitation of motion and a 40 
percent evaluation for severe limitation of motion.

Under Diagnostic Code 5293, which pertains to intervertebral 
disc syndrome, a 10 percent evaluation is for assignment for 
mild intervertebral disc syndrome, and a 20 percent 
disability rating is for assignment for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent disability rating is assignable for severe 
intervertebral disc syndrome with recurring attacks, with 
intermittent relief.

Under Diagnostic Code 5295, lumbosacral strain with 
characteristic pain on motion warrants a 10 percent rating.  
A 20 percent rating is for assignment for lumbosacral strain 
when there is muscle spasm on extreme forward bending, and 
unilateral loss of lateral spine motion in the standing 
position.  A 40 percent rating requires that the lumbosacral 
strain be severe, with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
spine motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

A.  Initial rating in excess of 10 percent for low back 
disability prior to March 6, 1999.

Service connection was established for lumbosacral strain 
effective from August 1, 1996.  In reviewing the medical 
evidence for the period prior to March 6, 1999, (which 
includes VA examinations dated in September 1996, March 1998, 
October 1998, and December 1998), the Board finds that the 
veteran's disability picture is most appropriately rated as 
20 percent disabling.  On VA examination in September 1996, 
nonradiating lumbar spine tenderness was noted.  There was no 
muscle spasm, and the veteran had flexion to 85 degrees, 
extension to 25 degrees, and right and left lateral flexion 
to 40 degrees.  VA examination in March 1998 revealed that 
the veteran complained of chronic back pain.  While range of 
motion measurement of the lumbar spine was not provided (in 
degrees), the examiner indicated that the veteran's lumbar 
spine motion was within normal limits.  Upon VA examination 
in October 1998, he again complained of constant back pain 
aggravated by sitting.  The veteran had full flexion to the 
toes, and extension to 15 degrees with pain.  He had 
bilateral lateral bending to 15 degrees and bilateral 
rotation to 20 degrees.  

VA X-ray examinations of the lumbosacral spine in December 
1995, September 1996 and October 1998 were reported as 
normal.  On VA examination in March 1998, it was noted that 
an MRI of the lumbar spine in October 1997 showed possibly a 
mild disc bulge at L5-S1 with no frank nerve root 
impingement.  

A December 1998 treatment record reflects that the veteran 
was experiencing chronic back pain and was scheduled for 
lumbar facet joint blocks (which were undertaken in January 
1999).  When considering pain and functional limitations, the 
Board finds that a 20 percent rating, and no more, under 
Diagnostic Code 5292, was approximated prior to March 6, 
1999.  In this regard, the Board finds that the competent 
clinical evidence of record did not demonstrate a disability 
picture which more closely approximated severe lumbosacral 
strain, severe limitation of motion of the lumbar spine, nor 
severe intervertebral disc syndrome.  As such, the evidence 
supports a rating of 20 percent for the veteran's low back 
disability prior to March 6, 1999.

B.  Rating in excess of 20 percent for low back disability 
from March 6, 1999

The Board has reviewed the medical evidence for the period 
from March 6, 1999 to September 23, 2002.  The Board finds 
that the veteran's disability picture is appropriately 
reflected by the assigned 20 percent evaluation.

At a March 6, 1999 VA examination, the veteran complained of 
occasional shooting pains and of spinal tenderness.  Physical 
examination revealed spinal tenderness and tightness; 
straight leg raising was negative.  Some diminished sensation 
over the right extremities was noted but there was no 
atrophy.  Reflexes were 2+ and the veteran could heel, toe, 
and tandem walk without difficulty.  The impression was mild 
sciatica and low back pain.  It was noted that there was no 
neurological compromise related to the back and no complaints 
related to radiculopathy.  The veteran had flexion to 70 
degrees and bilateral bending to 35 degrees.

These findings are not consistent with the criteria for the 
next-higher 40 percent evaluation under Diagnostic Code 5292, 
as severe lumbosacral strain has not been demonstrated.  As 
for Diagnostic Code 5295, the Board notes that muscle spasms 
have not been noted, and the veteran had little loss of 
lateral motion.  Therefore, Diagnostic Codes 5292 and 5295 
cannot serve as a basis for a higher rating.

The Board will next determine whether the old version of 
Diagnostic Code 5293 affords a rating in excess of 20 
percent.  Under Diagnostic Code 5293, for intervertebral disc 
syndrome, as it existed prior to September 23, 2002, a 40 
percent evaluation contemplates severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.

The evidence of record does not reveal such neurologic 
impairment during the period in question.  At most, only mild 
sciatica and minor loss of lower extremity sensation has been 
noted, and the October 1997 MRI noted only a minor disc 
bulge.  As such, the Board finds no basis for a rating in 
excess of 20 percent pursuant to Diagnostic Code 5293 during 
the period in question.

In reaching the above conclusion, the Board has appropriately 
considered additional functional limitation due to factors 
such as weakness, fatigability, incoordination, restricted or 
excess movement of the joint, or pain on movement.  38 C.F.R. 
§§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  The competent evidence of record does not contain 
objective findings that the veteran's low back pain has 
caused additional functional limitation such as to allow for 
the conclusion that his lumbosacral strain symptoms are 
analogous to the next-higher 40 percent evaluation under 
Diagnostic Codes in effect prior to September 23, 2002.

Based on the foregoing, the evidence does not support a 
rating in excess of 20 percent for the veteran's low back 
disability prior to September 23, 2002.

The Board will now consider whether revisions to Diagnostic 
Code 5293, effective September 23, 2002, enable a grant of an 
increased rating here.

As revised, prior to September 26, 2003, Diagnostic Code 5293 
states that intervertebral disc syndrome is to be evaluated 
either based on the total duration of incapacitating episodes 
over the past 12 months, or by combining under 38 C.F.R. § 
4.25 the separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.

Under Diagnostic Code 5293, as in effect from September 23, 
2002, and through September 25, 2003, a 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the last 12 
months.  Finally, a 60 percent disability rating is warranted 
where the evidence reveals incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293.  As such, the 
revised version of Diagnostic Code 5293, as in effect from 
September 23, 2002 through September 25, 2003, cannot serve 
as a basis for an increased rating on the basis of 
incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected back disability, when combined under 38 
C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating.

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's low back disability.  As 
noted above, one relevant Diagnostic Code for consideration 
in this regard is Diagnostic Code 5292, concerning limitation 
of motion of the lumbar spine.

As discussed above, the evidence establishes moderate 
limitation of motion under Diagnostic Code 5292 (when 
considering additional limitation of function due to factors 
such as pain and weakness per 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca).  Thus, a 20 percent rating for orthopedic 
manifestations of the veteran's back disability is for 
application.

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected low back disability.  There is some evidence of 
neurologic findings during this time period.  A November 2002 
VA treatment record noted that the veteran essentially 
complained of pain shooting through his legs; he classified 
the pain as being 7 out of 10.  The Board finds that the 
medical evidence detailed above warrants a finding of mild 
neurological manifestations of the veteran's service-
connected low back disability.

As the medical evidence does not specifically state which 
nerves were affected by the veteran's low back disability, 
the Board will simply apply the Diagnostic Code affording the 
highest possible rating evaluation for "mild" neurological 
symptoms.  In the present case, a 10 percent rating for mild 
disability is afforded under Diagnostic Codes 8520, 8521, 
8524, 8525, and 8526.

In sum, as instructed by the revised version of Diagnostic 
Code 5293, as in effect from September 23, 2002 through 
September 25, 2003, the Board has considered the chronic 
orthopedic and neurologic manifestations of the veteran's low 
back.  It has been determined that the veteran is entitled to 
a 20 percent rating under Diagnostic Code 5292 for his 
orthopedic manifestations, and that he is entitled to a 10 
percent evaluation under Diagnostic Code 8520, 8521, 8524, 
8525 or 8526 for the neurologic manifestations.  Those 
separate orthopedic manifestation and neurologic 
manifestation ratings must now be combined under 38 C.F.R. § 
4.25, along with all other service-connected disabilities 
with compensable ratings.

In the present case, the veteran is also service-connected 
for residuals of an umbilical hernia (rated as 20 percent 
disabling), amputation of the left ring finger (rated as 10 
percent disabling), arthroscopic repair, left knee (rated as 
10 percent disabling), hypertension (rated as 10 percent 
disabling), PTSD (rated as 10 percent disabling), right knee 
disability (rated as 10 percent disabling), and tinnitus 
(rated as 10 percent disabling).

Applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
the veteran's ratings as set forth above, an evaluation of 70 
percent is derived.  These combined ratings do not exceed the 
combined 70 percent evaluation currently in effect.  
Therefore, the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 to September 25, 2003, does 
not entitle the veteran to an increased combined service-
connected disability evaluation if he is rated separately for 
the orthopedic and neurologic manifestations of the 
disability at issue.  However, the veteran is not prejudiced 
by the Board's grant of a separate neurologic rating here, 
from September 23, 2002.  

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were again revised effective 
September 26, 2003 (as codified in relevant part at 38 C.F.R. 
§ 4.71, Diagnostic Codes 5237, 5238, 5243 (2006).  Under 
these relevant provisions, a 40 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 for lumbosacral strain; 
Diagnostic Code 5242 for degenerative arthritis of the spine; 
and Diagnostic Code 5243 for intervertebral disc syndrome.

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. § 
4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  As 
discussed above, the preponderance of the competent clinical 
evidence of record is against an evaluation in excess of 20 
percent for the disability at issue based on incapacitating 
episodes of intervertebral disc syndrome.

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 20 percent for the 
disability at issue based on the General Rating Formula for 
disease or injury of the spine, effective September 26, 2003, 
for Diagnostic Codes 5237, 5242, and 5243.  Indeed, a finding 
of forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine is required in order for the veteran to qualify for the 
next-higher 40 percent evaluation under the General Rating 
Formula for Disabilities of the Spine.  The November 2005 VA 
joints examination, for example, noted spinal flexion of 50 
degrees.  Moreover, while back pain on repetitive motion has 
been shown, the competent evidence does not reveal 
significant additional functional limitation due to factors 
such as pain and weakness from which it may be concluded that 
the veteran's disability picture is most comparable to the 
next-higher 40 percent evaluation under the General Rating 
Formula for the spine.

Thus, based on the analysis of those criteria set forth 
above, the veteran remains entitled to no more than a 20 
percent evaluation for the orthopedic manifestations of his 
service-connected degenerative disc disease of the lumbar 
spine for the period from September 26, 2003.

As instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, the rater is to separately 
evaluate any associated objective neurologic abnormalities.  
Moreover, unlike under the schedular criteria in effect from 
September 23, 2002, to September 26, 2003, assignment of a 
neurologic rating is not dependent on whether it results in 
an increase to the veteran's combined rating for all 
disabilities.

Based on the findings indicated in the December 1998 
treatment record and March 1999 VA examination, the Board 
finds support for a separate 10 percent evaluation under 
Diagnostic Code 8520, 8521, 8524, 8525 or 8526 for neurologic 
manifestations of the veteran's lumbar spine disability.  VA 
examinations have noted mild sciatica and some loss of 
sensation.  Thus, a 10 percent separate rating for neurologic 
manifestations of the veteran's degenerative disc disease of 
the lumbar spine is established also under the regulatory 
amendment effective September 26, 2003.

II.  Hernia

Service connection was granted for residuals of an umbilical 
hernia by a March 1997 rating decision, and a noncompensable 
percent rating was assigned, effective August 1, 1996.  A 
rating decision in December 2006 increased the rating to 20 
percent, effective August 1, 1996, the date of the veteran's 
claim.

Under the Rating Schedule, as related by analogy to a ventral 
hernia, a 20 percent evaluation requires a small post-
operative ventral hernia which is not well supported by a 
belt under ordinary conditions or a healed ventral hernia or 
post-operative wounds with weakening of abdominal wall and 
indication for a supporting belt.  A 40 percent evaluation 
requires a large ventral hernia which is not well supported 
by a belt under ordinary conditions.  A 100 percent 
evaluation requires a massive, persistent hernia with severe 
diastasis of the recti muscles or extensive diffuse 
destruction or weakening of muscular and fascial support of 
the abdominal wall so as to be inoperable.  38 C.F.R. § 
4.114, Diagnostic Code 7339.

Service medical records indicate that the veteran underwent 
umbilical hernia repair in 1993.  A September 1996 VA 
examination noted a negative abdominal examination with no 
hernia.  

At a November 2005 VA examination, the veteran complained of 
pain in the hernia area upon lifting heavy items.  The 
veteran took no pain medications for hernia pain.  
Examination revealed tenderness upon deep palpation of the 
umbilicus.  There was no hepatosplenomegaly.  It was noted 
that an April 2004  CT scan of the abdomen revealed small 
herniation of fat anteriorly.  The impression was history of 
umbilical hernia with possible recurrence.

An October 2006 VA medical record noted that the veteran 
presented with a complaint of a recurrence of his umbilical 
hernia.  Examination of the abdomen revealed a small defect 
around the umbilicus that was tender and reducible.  The 
assessment was recurrence of umbilical hernia.  The examiner 
recommended that the veteran reduce his heavy lifting at 
work.  A plan of custom fitting a belt for support was 
discussed.

After careful review of the evidence presented in this case, 
the Board finds that it does not demonstrate that the 
appellant's hernia is large or is not well supported by a 
belt under ordinary conditions.  The veteran's hernia, while 
recurrent, and obviously painful, has not been described as 
large, and the evidence has not shown that the hernia is not 
well supported by belt under ordinary conditions.

As such, the preponderance of the evidence is against an 
evaluation in excess of an initial 20 percent rating for the 
veteran's hernia disability.

III.  Little Finger

A March 1997 rating decision granted the veteran service 
connection for amputation of the left ring finger and 
assigned a 10 percent disability rating, effective August 1, 
1996, the date of the veteran's claim.

Under Diagnostic Code 5155, a 10 percent evaluation is 
assignable for amputation of the major or minor ring finger 
without metacarpal resection, at proximal interphalangeal 
(PIP) joint or proximal thereto.  A 20 percent evaluation is 
assignable for amputation of the major or minor ring finger 
with metacarpal resection (more than one-half the bone lost).  
Diagnostic Code 5155.

Ankylosis of both the MCP and PIP joints, with either joint 
in extension or in extreme flexion, is to be rated as 
amputation.  Ankylosis of both the MCP and PIP joints, even 
though each is individually in a favorable position, is to be 
rated as unfavorable ankylosis.  With only one joint in a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches (5.1 cms.) of the median transverse fold of 
the palm.  If possible, such ankylosis should be rated as 
favorable; if not possible, such ankylosis should be rated as 
unfavorable.  38 C.F.R. § 4.71a, Note (3) preceding 
Diagnostic Code 5216.

Effective August 26, 2002, some diagnostic codes listed at § 
4.71a were changed; however the only change relevant to the 
fingers simply replaced the term "middle" finger with the 
term "long" finger and does not affect this case.

Based on these criteria and the reasoning discussed below, 
the evidence establishes that the veteran's left ring finger 
disability picture does not more nearly approximate the 
criteria for an evaluation in excess of 10 percent under any 
applicable Diagnostic Code.

Service medical records indicate that the veteran's left 
finger was amputated in May 1987 subsequent to a gunshot 
wound injury.

Findings from a September 1996 VA X-ray of the left fourth 
finger were as follows:

There has been amputation of the fourth 
finger with shrapnel in the soft tissue 
distal to the fourth metacarpal.  The 
metacarpal itself and the remaining bones 
of the hands appear intact.

The impression was amputation of the fourth finger with 
shrapnel in the soft tissue distal to the fourth metacarpal.

At a November 2005 VA examination, the veteran indicated that 
he had left hand pain when gripping items and had difficulty 
grasping small objects.  Physical examination revealed a 
surgical absence of the ring finger at the carpometacarpal 
joint.

Although the November 2005 VA examiner stated that there was 
an absence of the ring finger at the carpometacarpal joint, 
the service surgical report states that the left ring finger 
was disarticulated at the metacarpophalangeal joint, a 
finding confirmed by the September 1996 VA X-ray.  To warrant 
an evaluation in excess of 10 percent, the evidence must 
establish that the amputation of the veteran's left ring 
finger involved a metacarpal resection with more than half of 
the bone of that finger lost.  In this case, the evidence 
does not so establish.  Rather, it shows that the metacarpal 
itself is intact.  The Board observes that the evidence does 
not show, and the veteran has not asserted, that additional 
left finger surgery has been undertaken since the inservice 
amputation performed in May 1987.

An evaluation in excess of 10 percent is not assignable under 
38 C.F.R. §§ 4.40, 4.45, as interpreted in DeLuca, 8 Vet. 
App. at 202, as the maximum evaluation assignable for 
limitation of motion or ankylosis of the ring finger, however 
extensive, is zero percent.

After considering all the evidence of record, the Board finds 
that there is a preponderance of evidence against the claim 
and it must be denied.

Conclusion

As the preponderance of the evidence is against initial 
higher ratings for the disabilities on appeal, the benefit of 
the doubt rule is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

The Board has considered assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The record does 
not show that any of the veteran's disabilities on appeal 
have required frequent hospitalization, or that 
manifestations of the disability exceed those contemplated by 
the schedular criteria.  There is no suggestion in the record 
that any of the disabilities, by itself, has resulted in 
marked interference with employment.  Therefore, assignment 
of an extra-schedular evaluation in this case is not in 
order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996).





	(CONTINUED ON NEXT PAGE)




ORDER

An initial evaluation of 20 percent prior to March 6, 1999 
for lumbosacral strain with disc bulge at L5-S1 is granted, 
subject to the applicable law governing the award of monetary 
benefits.

An initial staged rating in excess of 20 percent from March 
6, 1999 for lumbosacral strain with disc bulge at L5-S1 is 
denied.

Entitlement to a separate 10 percent initial evaluation, but 
no higher, for neurologic manifestations of the service-
connected lumbosacral strain with disc bulge at L5-S1 is 
granted from September 23, 2002, subject to the applicable 
law governing the award of monetary benefits.

An initial rating in excess of 10 percent for amputation of 
the left ring is denied.

An initial rating in excess of 20 percent for residuals of an 
umbilical hernia is denied.




____________________________________________
U. R. POWEL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


